RICE, J.,
Concurring. — I concur in the conclusion reached. Even if the representations made by Petersen in the presence of Wolf, as quoted in the principal opinion, might support an inference that the private pumping plant was adequate for the purpose of irrigating the forty acres, still I think it is'insufficient as a basis of action for fraud against the principals Wolf, Nevers and McFarland, Jr. As to them there is an absence of proof of scienter. (Parker v. Herron, 30 Ida. 327, 164 Pac. 1013; Johnson v. Holderman, 30 Ida. 691, 167 Pac. 1030.) In addition to this consideration, the evidence is totally insufficient to furnish the jury with any basis for estimating damages against these principals under any recognized rule as to the measure of damages in actions of this kind.